 

EXHIBIT 10.1

 

INVESTMENT SUB-ADVISORY AGREEMENT

 

AGREEMENT made this 20th day of March, 2008 between Allstate Institutional
Advisors, LLC (the “Adviser”) and Allstate Investment Management Company (the
“Sub-Adviser”).

 

WHEREAS, the Allstate Large Cap Index Fund (the “Fund”) is a series of Allstate
Financial Investment Trust, a Delaware statutory trust (the “Trust”), which is
registered as an open-end management investment company under the Investment
Company Act of 1940, as amended (the “1940 Act”); and

 

WHEREAS, the Adviser has entered into an Investment Management Agreement dated
March 20, 2008 with the Trust for the Fund (such agreement and any successor
agreement thereto, the “Advisory Agreement”), pursuant to which the Adviser acts
as investment manager to the Fund and provides certain investment advisory and
other services with respect to the Fund; and

 

WHEREAS, the Adviser, with the approval of the Trust’s Board of Trustees,
including a majority of the Trustees who are not “interested persons,” as
defined in the 1940 Act, desires to retain the Sub-Adviser to provide investment
advisory services in connection with the management of the Fund, and the
Sub-Adviser is willing to render such investment advisory services.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                       Duties of the Sub-Adviser.  Subject to
supervision and oversight by the Adviser and the Trust’s Board of Trustees, the
Sub-Adviser shall manage all of the securities and other assets of the Fund
entrusted to it by the Adviser hereunder (the “Assets”), including the purchase,
retention and disposition of the Assets, in accordance with the Fund’s
investment objective, policies and restrictions as stated in the Fund’s
prospectus, statement of additional information, as currently in effect and as
amended or supplemented from time to time (referred to collectively as the
“Prospectus”), as well as any other objectives, policies or limitations as may
be provided by Adviser to Sub-Adviser in writing from time to time, and subject
to the following:

 

(a)                                  In the performance of its duties and
obligations under this Agreement, the Sub-Adviser shall act in conformity with
the Trust’s constituent documents and the Prospectus (the “Operating Documents”
and attached hereto as Appendix A) which have been put into effect in conformity
by and with the instructions and directions of the Adviser and of the Board of
Trustees of the Trust and will conform to and comply with the requirements of
the 1940 Act, the Internal Revenue Code of 1986, as amended (the “Code”), and
all other applicable federal and state laws and regulations, as each is amended
from time to time; provided however, that the Sub-Adviser shall be under no
obligation to comply with any amendment and/or supplement to the Prospectus
until such time as the Sub-Adviser has been notified of and has agreed to any
and all such amendment and/or supplement and to the extent that such amendment
and/or supplement

 

 

--------------------------------------------------------------------------------


 

relates to the services provided by the Sub-Adviser under this Agreement.  The
Adviser shall inform the Sub-Adviser of any changes to the 1940 Act or other
applicable federal and state laws having effect on the services provided by the
Sub-Adviser under this Agreement.

 

(b)                                 The Sub-Adviser shall determine the Assets
to be purchased or sold by the Fund and will place all orders for the purchase
and sale of Assets on behalf of the Fund with or through those brokers or
dealers selected by the Sub-Adviser.  The Sub-Adviser will carry out the policy
with respect to brokerage set forth in the Fund’s registration statement and the
Prospectus or as the Board of Trustees or the Adviser may direct from time to
time, in conformity with federal securities laws.  In executing portfolio
transactions and selecting brokers or dealers, the Sub-Adviser will use its best
efforts to obtain on behalf of the Fund best execution.  In evaluating best
execution for any transaction, the Sub-Adviser shall consider all factors that
it deems relevant, including the breadth of the market in the security, the
price of the security, the financial condition and execution capability of the
broker or dealer, and the reasonableness of the commission, if any, both for the
specific transaction and on a continuing basis.  In evaluating best execution,
and in selecting the broker-dealer to execute a particular transaction, subject
to any instructions and directions of the Adviser or the Board of Trustees, the
Sub-Adviser may also consider the brokerage and research services provided (as
those terms are defined in Section 28(e) of the Securities Exchange Act of 1934,
as amended).  Provided the Sub-Adviser is acting in accordance with any such
instructions and directions of the Adviser or the Board of Trustees, the
Sub-Adviser is authorized to pay to a broker or dealer who provides such
brokerage and research services a commission for executing a portfolio
transaction for the Fund which is in excess of the amount of commission another
broker or dealer would have charged for effecting that transaction if, but only
if, the Sub-Adviser determines in good faith that such commission was reasonable
in relation to the value of the brokerage and research services provided by such
broker or dealer — viewed in terms of that particular transaction or in terms of
the overall responsibilities of the Sub-Adviser to the Fund.  In no instance,
however, will the Fund’s Assets be purchased from or sold to the Adviser, the
Sub-Adviser, any other sub-adviser of the Fund or other registered investment
companies (or series or portions thereof) that may be deemed to be under common
control, the Fund’s principal underwriter, or any affiliated person of either
the Fund, the Adviser, the Sub-Adviser or any other sub-adviser of the Fund or
other registered investment companies (or series or portions thereof) that may
be deemed to be under common control, or the Fund’s principal underwriter,
acting as principal in the transaction, except to the extent permitted by the
Securities and Exchange Commission (“SEC”) and the 1940 Act and approved by (or
pursuant to procedures of) the Adviser and the Board of Trustees.  The Adviser
or its affiliates may, from time to time, engage other sub-advisers to advise
the Fund (or portions thereof), other series of the Trust (or portions thereof)
or other registered investment companies (or series or portions thereof) that
may be deemed to be under common control (each a “Sub-Advised Fund”).  The
Sub-Adviser agrees that it will not consult with any other sub-adviser engaged
by the Adviser or its affiliates with respect to transactions in securities or
other assets concerning the Fund or another Sub-Advised Fund, except to the
extent permitted by the certain exemptive rules under the 1940 Act that permit
certain transactions with a sub-adviser or its affiliates.

 

On occasions when the Sub-Adviser deems the purchase or sale of a security to be
in the best interests of the Fund as well as other clients of the Sub-Adviser,
the Sub-Adviser, to the extent permitted by applicable laws and regulations,
may, but shall be under no obligation to,

 

2

--------------------------------------------------------------------------------


 

aggregate the securities to be sold or purchased in order to obtain the most
favorable price or lower brokerage commissions and efficient execution.  In such
event, allocation of securities so sold or purchased, as well as the expenses
incurred in the transaction, will be made by the Sub-Adviser in the manner the
Sub-Adviser considers to be the most equitable and consistent with its fiduciary
obligations to the Fund and to such other clients.

 

The Sub-Adviser may, but shall be under no obligation to, buy securities for the
Fund at the same time it is selling such securities for another client account
and may sell securities for the Fund at the time it is buying such securities
for another client account.  In such cases, subject to applicable legal and
regulatory requirements, and in compliance with such procedures of the Fund as
may be in effect from time to time, the Sub-Adviser may effectuate cross
transactions between the Fund and such other account if it deems this to be
advantageous to both of the accounts involved.

 

Notwithstanding the foregoing, the Sub-Adviser agrees that the Adviser shall
have the right by written notice to identify securities that may not be
purchased on behalf of the Fund.

 

(c)                                  The Sub-Adviser shall keep the Adviser
informed of developments materially affecting the Fund.  The Sub-Adviser shall
provide to the Adviser or the Board of Trustees such information as provided for
in Appendix B to this Agreement.

 

The Sub-Adviser shall keep and maintain the books and records relating to the
Assets required to be kept and maintained by the Sub-Adviser under this
Agreement.  The Adviser shall inform the Sub-Adviser in a timely manner about
such information relating to the Sub-Adviser’s services under this Agreement
needed by the Adviser or the Fund under law applicable to the Adviser or the
Fund.  The Sub-Adviser shall also furnish to the Adviser, upon written request
by the Adviser, any other reasonable information relating to the Assets that is
required to be filed by the Adviser or the Fund with the SEC or sent to
shareholders under the Securities Act of 1933, as amended (the “1933 Act”), or
1940 Act (including the rules adopted hereunder) or any exemptive or other
relief that the Adviser or the Fund obtains from the SEC.  The Sub-Adviser
agrees that it will provide copies of such records it maintains pursuant to this
Agreement upon the Fund’s request; provided, however, that the Sub-Adviser may
also retain a copy of such records.  The Sub-Adviser agrees to permit the
Adviser, the Trust’s officers and the Fund’s independent registered public
accounting firm to inspect and audit such records pertaining to the Fund at
reasonable times during regular business hours upon due written notice.  In
addition, for the duration of this Agreement, the Sub-Adviser shall preserve for
the periods prescribed by Rule 31a-2 under the 1940 Act, and Rule 204-2 under
the Investment Advisers Act of 1940, as amended (the “Advisers Act”), any such
records as are required to be maintained by it pursuant to this Agreement, and
shall transfer said records to any successor sub-adviser and to the Adviser upon
the termination of this Agreement at the Fund’s request provided, however, that
the Sub-Adviser may also retain a copy of such records.  The Sub-Adviser shall
maintain and enforce adequate security procedures with respect to all materials,
records, documents and data relating to any of its responsibilities under this
Agreement including all means for the effecting of securities transactions.

 

(d)                                 The Sub-Adviser will make its officers and
employees available to meet with the officers of the Adviser and the Trust’s
officers and Trustees on due notice to review the

 

3

--------------------------------------------------------------------------------


 

investments and investment program of the Fund in the light of current and
prospective economic and market conditions.  In addition, the Sub-Adviser shall,
as reasonably requested by the Adviser, for itself and on behalf of the Fund,
furnish to the Adviser from time to time whatever information the Adviser
reasonably believes appropriate for this purpose.  From time to time as the
Adviser for itself and on behalf of the Fund may reasonably request, the
Sub-Adviser will furnish to the Adviser, at the Sub-Adviser’s expense, reports
on portfolio transactions and reports on issuers of securities held by the Fund,
all in such detail as the Fund or the Adviser may reasonably request.  In
addition, the Sub-Adviser shall provide advice and assistance to the Adviser as
to the determination of the value of securities held or to be acquired by the
Fund for valuation purposes in accordance with the process described in the
Fund’s Prospectus and valuation procedures.  The Sub-Adviser will make its
officers and employees available to meet with the officers of the Adviser and
the Trust’s officers and Trustees and provide such information as the Board of
Trustees and the Adviser reasonably believe appropriate for purposes of the
Board’s consideration of this Agreement and any continuations thereof, including
information about the profitability to the Sub-Adviser of providing advisory
services hereunder.

 

(e)                                  The Sub-Adviser shall provide the Fund’s
custodian and the Fund’s Accountant with each business day’s information
relating to all matched transactions concerning the Fund’s Assets, including the
name of the issuer, the description and amount or number of shares of the
security purchased or sold, the market price, commission and gross or net price,
trade date, settlement date and identity of the effecting broker or dealer, and
such other information as may be reasonably required.  The Sub-Adviser shall
additionally provide the Fund’s Accountant with a trade log with the above
information of all matched and unmatched transactions.  The Sub-Adviser shall
also provide the Adviser with such information upon written request of the
Adviser.  The Adviser is required to notify and inform the compliance department
of the Sub-Adviser in advance of any reports and documents which are necessary
to comply with the legal requirements of the Fund.  The Sub-Adviser shall
provide such sub-certifications as officers of the Adviser or the Trust may
reasonably request in connection with the filings of Form N-CSR or Form N-Q (or
any similar form) by the Fund.

 

The parties to this Agreement agree that the Fund has made arrangements for the
safekeeping of any of the Fund’s assets (and the Fund’s documents of title) with
such custodian as chosen by the Adviser from time to time with notice to the
Sub-Adviser of the same.  The Sub-Adviser shall not hold any asset of the Fund
(or the Fund’s documents of title, if any) on behalf of the Fund or the Adviser.

 

In the performance of its duties hereunder, the Sub-Adviser is and shall be an
independent contractor and, except as expressly provided for herein or otherwise
expressly provided or authorized in writing by the Adviser, shall have no
authority to act for or represent the Fund or the Trust in any way or otherwise
be deemed to be an agent of the Fund, the Trust or the Adviser.  If any occasion
should arise in which the Sub-Adviser gives any advice to its clients concerning
the shares of the Fund, the Sub-Adviser will act solely as investment counsel
for such clients and not in any way on behalf of the Fund.  The Sub-Adviser’s
services to the Fund pursuant to this Agreement are not to be deemed to be
exclusive, and it is understood that the Sub-Adviser may render investment
advice, management and other services to other investment companies and
clients.  The Sub-Adviser may provide advice and take certain actions

 

4

--------------------------------------------------------------------------------


 

with respect to clients other than the Fund or for the Sub-Adviser’s own
accounts that may differ from the advice or the timing or nature of actions
taken with respect to the Fund.  Furthermore, the Sub-Adviser shall have no
obligation to recommend the purchase or sale of any asset on behalf of the Fund
that the Sub-Adviser or an affiliate may purchase or sell for its own account or
for the account of any clients of the Sub-Adviser.

 

The Sub-Adviser shall be responsible for exercising voting rights relating to
any of the Assets of the Fund.  The Sub-Adviser shall also provide advice and
act on behalf of the Fund or the Adviser in all class action proceedings
involving assets held by the Fund or Assets of issuers of securities held by the
Fund.

 

2.                                       Duties of the Adviser.  The Adviser
shall continue to have responsibility for all services to be provided to the
Fund pursuant to the Advisory Agreement and shall supervise and oversee the
Sub-Adviser’s performance of its duties under this Agreement; provided, however,
that in connection with its management of the Assets, nothing herein shall be
construed to relieve the Sub-Adviser of responsibility for compliance with the
Operating Documents, the instruction and directions of the Board of Trustees of
the Trust, the requirements of the 1940 Act, the Code, and all other applicable
federal and state laws and regulations, as each is amended from time to time.

 

3.                                       Delivery of Documents.

 

(a)                                  The Adviser has furnished the Sub-Adviser
with copies properly certified or authenticated of each of the following
documents:

 

(i)                                     The Trust’s Declaration of Trust, as in
effect on the date of this Agreement and as amended from time to time;

 

(ii)                                  By-Laws of the Trust; and

 

(iii)                               Prospectus of the Fund.

 

(b)           The Sub-Adviser has furnished the Adviser with copies properly
certified or authenticated of each of the following documents:

 

(i)                                     The Sub-Adviser’s most recent audited
financial statements;

 

(ii)                                  An organizational chart showing public
companies and registered broker-dealers affiliated with the Sub-Adviser;

 

(iii)                               The Sub-Adviser’s Form ADV; and

 

(iv)                              The Sub-Adviser’s Code of Ethics adopted
pursuant to Rule 17j-1 under the 1940 Act.

 

5

--------------------------------------------------------------------------------


 

4.                                       Certain Representations and Warranties
of the Sub-Adviser.

 

(a)                                  The Sub-Adviser represents and warrants
that it is a duly registered investment adviser under the Advisers Act and that
the Sub-Adviser will maintain all registrations and licenses necessary to
conduct and maintain the Sub-Adviser’s business.  The Sub-Adviser covenants to
maintain such registration, license and approval in effect during the term of
this Agreement, provided however, that the Sub-Adviser shall not be required to
provide any service or engage in any activity herewith which the Sub-Adviser
determines in its sole discretion could require the Sub-Adviser to obtain any
approval or license other than the license referred to above or which would
otherwise cause the Sub-Adviser to violate any applicable law, regulation or
government policy.

 

(b)                                 The Sub-Adviser represents that it has read
and understands the Prospectus and warrants that in investing the Assets it will
use all reasonable efforts to adhere to the Fund’s investment objective,
policies and restrictions contained therein.

 

(c)                                  The Sub-Adviser represents that it will
provide the Fund with any amendments to its Code of Ethics and any
certifications required by Rule 17j-1 under the 1940 Act.  The Sub-Adviser
represents that it has policies, and procedures regarding the detection and
prevention and the misuse of material, nonpublic information by the Sub-Adviser
and its employees as required by the Insider Trading and Securities Fraud
Enforcement Act of 1988.

 

(d)                                 The Sub-Adviser represents and warrants that
it will maintain written policies and procedures that are reasonably designed to
prevent violation of Federal Securities Laws as defined in Rule 38a-1 under the
1940 Act and that are otherwise in compliance with Rule 206(4)-7 under the
Advisers Act.  The Sub-Adviser agrees to provide the Fund and the Adviser, from
time to time, with copies of such policies and procedures, summaries thereof and
certifications with respect thereto.  The Sub-Adviser, agrees to cooperate with
the Trust’s Chief Compliance Officer in providing information to fulfill the
requirements of Rule 38a-1 under the 1940 Act as interpreted by the SEC or the
Board of Trustees.

 

5.                                       Compliance.

 

(a)                                  The Sub-Adviser agrees that it shall
promptly notify the Adviser and the Fund: (i) in the event that the SEC or any
other regulatory authority has censured its activities, functions or operations;
suspended or revoked its registration as an investment adviser; or has commenced
proceedings or an investigation that may result in any of these actions; (ii) of
the occurrence of any event that could disqualify the Sub-Adviser from serving
as an investment adviser pursuant to Section 9 of the 1940 Act; (iii) in the
event that there is a change in the Sub-Adviser, financial or otherwise, that
would in the reasonable opinion of the Sub-Adviser materially and adversely
affect its ability to perform services under this Agreement; or (iv) upon having
a reasonable basis for believing that, as a result of the Sub-Adviser’s
investing the Assets, the Fund’s investment portfolio has ceased to adhere to
the Fund’s investment objective, policies or restrictions as stated in the
Prospectus or is otherwise in violation of applicable law; provided, however,
that the Sub-Adviser shall be bound by the terms of this Section 5(a) upon
actually becoming aware of the occurrence of any of the events contemplated in
this Section 5(a) and

 

6

--------------------------------------------------------------------------------


 

only in the event that such action by the Sub-Adviser is not prohibited by
applicable law or regulation, court or regulatory or other official body with
competent jurisdiction.

 

(b)                                 The Sub-Adviser shall, unless prohibited by
any applicable law or regulation, court or regulatory body or other official
body with competent jurisdiction, forward as soon as reasonably practicable,
upon receipt of a notice in writing, to the Adviser copies of any material
correspondence from the SEC or other regulatory authority with competent
jurisdiction that relates to the Fund or the Adviser generally, including SEC
inspection reports, if any.

 

(c)                                  The Fund and the Adviser shall be given
access to such records or other documents of the Sub-Adviser at reasonable times
solely as is necessary for the purpose of monitoring compliance with the terms
of this Agreement and the rules and regulations applicable to the Sub-Adviser
relating to its providing investment advisory services to the Fund, provided
however, that the Sub-Adviser shall have no obligation to furnish the Fund or
the Adviser with records relating to trading by employees of the Sub-Adviser for
their own accounts and on behalf of other clients.  The Sub-Adviser agrees to
cooperate with the Fund and the Adviser and their representatives in connection
with requests for such records or other documents.

 

6.                                       Compensation to the Sub-Adviser.  For
the services to be provided by the Sub-Adviser pursuant to this Agreement, the
Adviser will pay the Sub-Adviser, and the Sub-Adviser agrees to accept, a
sub-advisory fee based on the average daily net assets of the Fund at the
following annual rate, subject to a minimum of $75,000 per annum:  0.06% on the
first $200 million of net assets, 0.05% on the next $200 million of net assets
and 0.04% thereafter.  The fee will be computed daily and will be paid to the
Sub-Adviser monthly.  For the purpose of calculating the sub-advisory fee, the
net assets of the Fund will be determined in the manner and on the dates set
forth in the Prospectus and, on days on which the net assets are not so
determined, the net asset value computation to be used will be as determined on
the immediately preceding day on which the net assets were determined.  Upon the
termination of this Agreement, all compensation due through the date of
termination will be calculated on a pro-rata basis through the date of
termination and paid within 30 business days of the date of termination.

 

7.                                       Expenses.  The Sub-Adviser shall bear
all of its separate expenses (such as its general overhead expenses including
the rent of offices, compensation and benefits of the administrative staff of
the Sub-Adviser, maintenance of its books and records and its fixed expenses,
telephones and general purpose office equipment) (excluding brokerage costs,
custodian fees, fees of independent registered public accounting firms or other
expenses of the Fund to be borne by the Fund) in connection with the performance
of its services under this Agreement.  The Fund will bear certain other expenses
to be incurred in its operation and shall not be borne by the Sub-Adviser.  Such
expenses include, but are not limited to, investment management fees, fees for
necessary professional and brokerage services to the Fund; costs relating to
local administration of securities; fees for any pricing service; the costs of
the Fund’s regulatory compliance (other than costs primarily relating to the
Adviser’s or Sub-Adviser’s regulatory compliance); and pro rata costs associated
with maintaining the Fund’s legal existence and shareholder relations.  All
other Fund operating expenses not specifically assumed by the Sub-Adviser
hereunder or by the Adviser are borne by the Fund.

 

7

--------------------------------------------------------------------------------

 


 

8.                                       Standard of Care and Liability of
Sub-Adviser.  The Sub-Adviser shall not be liable for any error of judgment or
mistake of law or for any loss suffered by the Fund in connection with the
matters to which this Agreement relates, except that nothing herein contained
will be construed to protect the Sub-Adviser against any liability to the
Adviser, the Fund or its shareholders by reason of:  (a) the Sub-Adviser’s
causing the Fund to be in violation of any applicable federal or state law,
rule or regulation or any investment policy or restriction set forth in the
Prospectus or any written guidelines, policies or instruction provided in
writing by the Trust’s Board of Trustees or the Adviser or (b) the Sub-Adviser’s
willful misfeasance, bad faith or gross negligence in the performance of its
duties hereunder or its reckless disregard of its obligations and duties under
this Agreement.

 

9.                                       Insurance.  The Sub-Adviser shall
maintain for the duration hereof, with an insurer acceptable to the Adviser, a
blanket bond and professional liability or errors and omissions insurance in an
amount or amounts deemed by the Sub-Adviser in its sole discretion to be
sufficient to meet its obligations to its clients, including the Fund.

 

10.                                 Duration and Termination.

 

(a)                                  This Agreement shall become effective with
respect to the Fund on March 20, 2008 and shall remain in full force until
March 20, 2010 and from year to year thereafter, but only as long as such
continuance is specifically approved at least annually and in the manner
required by the 1940 Act.  The requirement that continuance of this Agreement be
“specifically approved at least annually” shall be construed in a manner
consistent with the 1940 Act and the rules and regulations thereunder and any
applicable SEC exemptive order therefrom.

 

(b)                                 This Agreement shall automatically terminate
in the event of its assignment or in the event of the termination of the
Advisory Agreement.  In addition, the Adviser has the right to terminate this
Agreement upon immediate notice if the Sub-Adviser becomes statutorily
disqualified from performing its duties under this Agreement or otherwise is
legally prohibited from operating as an investment adviser.

 

(c)                                  If a party breaches this Agreement in any
material respect which is not cured within sixty (60) days of the other party
giving it written notice of such breach, the other party may effect termination
of this Agreement on written notice to the defaulting party.

 

(d)                                 This Agreement may be terminated at any
time, without the payment by the Fund of any penalty, by the Board of Trustees
of the Trust, or by vote of a majority of the outstanding voting securities of
the Fund, or by the Adviser.  The Fund may effect termination of this Agreement
by action of the Board of Trustees of the Trust or by vote of a majority of the
outstanding voting securities of the Fund on sixty (60) days’ written notice to
the Adviser and the Sub-Adviser.  The Adviser may effect termination of this
Agreement on sixty (60) days’ written notice to the Sub-Adviser.

 

(e)                                  The Sub-Adviser may at any time, without
payment of any penalty, terminate this Agreement upon sixty (60) days’ written
notice to the Adviser.  The Sub-Adviser may without payment of any penalty
terminate this Agreement upon prior written notice, if the Sub-Adviser
determines in its sole discretion that the services provided by the Sub-Adviser

 

8

--------------------------------------------------------------------------------


 

under this Agreement would cause the Sub-Adviser to register with or obtain any
regulatory or official approvals or licenses other than licenses as provided for
in Section 4(a) sentence 1 of this Agreement, which in the opinion of the
Sub-Adviser may be unreasonably detrimental to the Sub-Adviser.

 

(f)                                    Termination of this Agreement shall not
affect the right of the Sub-Adviser to receive payments on any unpaid balance of
the compensation described in Section 6 earned prior to such termination.

 

11.                                 Confidentiality.  Each party agrees that it
shall hold in strict confidence all data and information obtained from another
party hereto or the Fund (unless such information is or becomes readily
ascertainable from public or published information or trade sources other than
through a breach of this Confidentiality Clause) other than to its affiliates
and any other party performing functions for the Fund and shall ensure that its
officers, employees and authorized representatives do not disclose such
information to others without the prior written consent of the party from whom
it was obtained, unless such disclosure is required by a court with competent
jurisdiction, the SEC, other regulatory or official body with applicable
jurisdiction, or the Fund’s independent registered public accounting firm, or in
the opinion of its counsel, applicable law, and then only with as much prior
written notice to the other party as is practicable under the circumstances.

 

12.                                 Governing Law.  This Agreement shall be
governed by the laws of the State of Delaware, without regard to conflict of law
principles; provided, however, that nothing herein shall be construed as being
inconsistent with the 1940 Act.

 

13.                                 Severability.  Should any part of this
Agreement be held invalid by a court decision, statute, rule or otherwise, the
remainder of this Agreement shall not be affected thereby.  This Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors.

 

14.                                 Notice.  Any notice, advice or report to be
given pursuant to this Agreement shall be in writing and mailed or delivered to
the address(es) listed below or to such other address(es) or to such other
individual(s) as shall be specified by the respective party from time to time;
provided, that all such deliveries by mail or otherwise shall be conclusive upon
receipt.

 

To the Adviser:

 

Allstate Institutional Advisors, LLC
3100 Sanders Road, Suite J5
Northbrook, IL  60062

Attn:  William P. Marshall

 

With a copy to:  Joseph P. Rath

 

9

--------------------------------------------------------------------------------


 

To the Sub-Adviser:

 

Allstate Investment Management Company
3075 Sanders Road, Suite G5D
Northbrook, IL  60062

 

Attn:  Jerry Zinkula

 

With a copy to:  Mary J. McGinn, Suite G5A

 

15.                                 Questions of Interpretation.  Any question
of interpretation of any term or provision of this Agreement having a
counterpart in or otherwise derived from a term or provision of the 1940 Act
shall be resolved by reference to such term or provision of the 1940 Act and to
interpretations thereof, if any, by the United States Courts or in the absence
of any controlling decision of any such court, by rules, regulations or orders
of the SEC issued pursuant to the 1940 Act.  Specifically, the terms “vote of a
majority of the outstanding voting securities,” “interested person,” “control,”
“assignment” and “affiliated person,” as used in this Agreement, shall have the
meanings assigned to them by Section 2(a) of the 1940 Act.  In addition, where
the effect of a requirement of the 1940 Act reflected in any provision of this
Agreement is modified or interpreted by any applicable order or orders of the
SEC or any rules or regulations adopted by, or interpretative releases of, the
SEC thereunder, such provision shall be deemed to incorporate the effect of such
order, rule, regulation or interpretative release.

 

16.                                 Entire Agreement.  This Agreement states the
entire agreement of the parties hereto, and is intended to be the complete and
exclusive statement of the terms hereof.  It may not be added to or changed
orally, and may not be modified or rescinded, except by a writing signed by the
parties hereto and in accordance with the 1940 Act or pursuant to applicable
orders or interpretations of the SEC.

 

17.                                 Miscellaneous.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but such counterparts shall, together, constitute only one instrument.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their officers designated below as of the day and year first written above.

 

ALLSTATE INSTITUTIONAL
ADVISORS, LLC

 

ALLSTATE INVESTMENT
MANAGEMENT COMPANY

 

 

 

 

 

 

By:

/s/ William P. Marshall

 

By:

/s/ Eric A. Simonson

 

Name: William P. Marshall

 

Name: Eric A. Simonson

Title: President

 

Title: President

 

11

--------------------------------------------------------------------------------


 

 

Appendix A

 

Operating Documents

 

1.                                       Prospectus

 

2.                                       Statement of Additional Information

 

3.                                       Declaration of Trust

 

4.                                       By-laws and any pertinent amendments
thereto

 

A-1

--------------------------------------------------------------------------------


 

 

APPENDIX B

 

 

Pursuant to Section 1(c) of the Agreement the Sub-Adviser shall furnish to the
Adviser such periodic and special reports, balance sheets or financial
information, and such other information with regard to its affairs as the
Adviser or Board of Trustees may reasonably request as follows:

 

1.                                       Quarterly Compliance Certifications and
Reports

 

2.                                       Code of Ethics Reports

 

3.                                       Code of Ethics Certifications

 

4.                                       Soft Dollar Commission Reports

 

5.                                       Rule 17e-1 Certifications
(Broker/Adviser), as applicable

 

6.                                       Compliance Program Assessments and
Certifications under Rules 38a-1/206(4)-7

 

7.                                       Compliance Due Diligence Questionnaires

 

8.                                       Policies, Procedures and Summaries

 

B-1

--------------------------------------------------------------------------------

 